DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the species restriction in the reply filed on August 23, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant has elected Species IV: Figures 9A-9H, drawn to claims 1-10.
Claims 1-10 are presently pending in this application.

Claim Objections
Claim 4 is objected to because of the following informalities: In ll. 1, the phrase “The intervertebral fusion device of claim 5, wherein the first and second grippers” appears to be mis-written and should be re-written as --The intervertebral fusion device of claim 3, wherein the first and second grippers--. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3, 4, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, ll. 1-2, the phrase “intervertebral fusion device of claim 1 further comprising an implantation instrument” is confusing as to how the device comprises an implantation instrument. It appears the system comprises an intervertebral fusion device and an implantation instrument. Amendment and clarification are required.
Regarding claim 8, ll. 1-2, the phrase “wherein the spacer has an upper guide and a lower guide” is confusing whether applicant is introducing additional/new guides or referring to the previously stated guides as described in claim 7. For examination purposes, the Examiner has interpreted the guides as the guides previously described in claim 7. Amendment and clarification are required.
Claims 4 and 9 are rejected on being dependent to a rejected base claim.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bramlet et al. (US 6,447,546), herein referred to as Bramlet.
Regarding claim 1, Bramlet discloses an intervertebral fusion device (10) (figures 1-4) comprising: a spacer (100) having a superior surface (considered as a superior surface of element 100), an inferior surface (considered as an inferior surface of element 100), opposing lateral surfaces (considered as lateral/side surfaces of element 100), an upper guide (considered where element 220 is situated in), and a lower guide (considered where another element 220 is situated in), wherein the spacer (100) is adapted to (i.e. capable of) be implanted between an upper vertebral body (1) and a lower vertebral body (2) (figures 3 and 4), an anchoring device (200) having an upper anchor (220) and a lower anchor (another element 220), wherein the upper and lower anchors (elements 220) are adapted to (i.e. capable of) be simultaneously deployed (figures 1-4) into their respective vertebral bodies along the upper and lower guides (considered where elements 220 are situated in) when an anchor driver (300) applies force to the upper and lower anchors (elements 220) simultaneously (col. 5, ll. 14-66) and a locking cap (140) configured to (i.e. capable of) lock the upper and lower anchors (elements 220) in their deployed position (figure 4), wherein the anchoring device (200) 
Regarding claim 2, Bramlet discloses wherein each of the upper and lower guides (considered where elements 220 are situated in) has a pair of oppositely positioned lateral recesses (figures 1-4).
Regarding claim 5, Bramlet discloses wherein the locking cap (140) is configured to (i.e. capable of) press a proximal end of the anchoring device (200) to lock the anchoring device (200) to the spacer (100) (figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bramlet et al. (US 6,447,546) in view of Lee et al. (US 2013/0245767), herein referred to as Lee.
Regarding claim 6, Bramlet’s intervertebral fusion device disclose all the features/elements as claimed including wherein each of the upper and lower anchors (elements 220) has a pointed tip (figures 1-4) but lacks a detailed description on a 
However, Lee teaches anchors (elements 120) having a plurality of barbs (¶46), and the barbs (¶46) are arranged on lateral surfaces of the upper and lower anchors (e.g. figures 5A and 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bramlet’s anchors with a plurality of barbs, and the barbs are arranged on lateral surfaces of the upper and lower anchors as taught by Lee, since such a modification would help anchor the anchors to the bone for further securement.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2013/0245767).
Regarding claim 7, Lee discloses an intervertebral fusion device (100B) (Abstract and figure 6) comprising: a spacer (100B) having a superior surface (considered as a superior surface of element 100B), an inferior surface (considered as an inferior surface of element 100B), opposing lateral surfaces (considered as lateral/side surfaces of element 100B), an upper guide (considered where element 120A or element 120C are situated in), and a lower guide (considered where element 120B or element 120D are situated in), wherein the spacer (100B) is adapted to (i.e. capable of) be implanted between an upper vertebral body (10) and a lower vertebral body (20) (figure 2), and an anchoring device (210A) having an upper anchor (120A or 120C) and a lower anchor (120B or 120D), wherein the upper and lower anchors (120A-120D) are adapted to (i.e. 
Yet, Lee lacks wherein the drive plate having a through-hole for receiving a pull screw. However, Lee teaches in an alternative embodiment, that the through-hole of the drive plate (210A) may be threaded and the distal end of the shaft element 250 may be threaded (¶71) (screw defined as “a threaded cylindrical pin or rod with a head at one end, engaging a threaded hole” by Dictionary.com).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Lee’s pull rod with a pull screw as taught by Lee, since such a modification is mere substitution of one known element for another to yield predictable results (e.g. to deploy anchoring elements).
Regarding claim 8, the modified Lee’s device has wherein the spacer (100B) has an upper guide (considered where element 120A or element 120C are situated in) and a lower guide (considered where element 120B or element 120D are situated in), and the upper and lower anchors (120A-120D) respectively slide along the upper and lower guides (considered where elements 120A-120D are situated in) as the drive plate (210A) is advanced towards the spacer (100B) to simultaneously and radially extend 
Regarding claim 9, the modified Lee’s device has wherein the drive plate (210A) includes four quadrants (e.g. figure 5B), the upper anchor (e.g. 120A) extends from a first one of the quadrants (figure 6), and the lower anchor (e.g. 120D) extends from a second one of the quadrants (figure 6), the first and second quadrants being diagonally located from each other (figures 5B and 6).

Allowable Subject Matter
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450.  The examiner can normally be reached on Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775